 Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.150 Page 1 of 13



1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                            UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
12   ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
     individual,
13                                       DECLARATION OF ROBERT S.
14              Plaintiff,               FREUND IN SUPPORT OF
                                         DEFENDANT EASY DAY STUDIOS
15   v.                                  PTY LTD’S MOTION TO STRIKE
16                                       PLAINTIFF’S COMPLAINT
     EASY DAY STUDIOS PTY LTD,
                                         PURSUANT TO CALIFORNIA CODE
17   an Australian proprietary limited
                                         OF CIVIL PROCEDURE § 425.16
     company; REVERB
18   COMMUNICATIONS, INC., a             Date:      March 15, 2021
19   California corporation; and DOES    Time:      11:15 a.m.
     1-25 INCLUSIVE,                     Crtrm:     14A
20
                                         Judge:     Hon. Larry A. Burns
21               Defendants.

22
23
24
25
26
27
28

     DECLARATION OF ROBERT S. FREUND IN SUPPORT OF DEFENDANT EASY
           DAY’S MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
  Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.151 Page 2 of 13



 1                        DECLARATION OF ROBERT S. FREUND
 2         I, Robert S. Freund, hereby declare as follows:
 3         1.     I am counsel of record for Defendant Easy Day Studios Pty Ltd (“Easy
 4 Day”) in the above-entitled action. I am licensed to practice law in the State of
 5 California. I submit this Declaration in support of Easy Day’s Motion to Strike
 6 Plaintiff’s Complaint. I have first-hand knowledge of the matters set forth herein, and if
 7 called upon to do so, I could and would testify competently and truthfully thereto.
 8         2.     Attached hereto as Exhibit 1 is a true and correct copy of a screenshot from
 9 the Instagram account for the user @cyread, which is referenced in Plaintiff’s Complaint.
10         3.     Attached hereto as Exhibit 2 is a true and correct copy of a screenshot from
11 Plaintiff’s Instagram account, @zakramiller, indicating that he follows user @cyread on
12 the Instagram platform.
13         4.     Attached hereto as Exhibit 3 is a true and correct copy of a screenshot from
14 Plaintiff’s Facebook account.
15         5.     Attached hereto as Exhibit 4 is a true and correct copy of sales webpage for
16 Skater XL on the Steam videogame marketplace, accessed on January 11, 2021 and
17 available at
18 https://store.steampowered.com/app/962730/Skater_XL__The_Ultimate_Skateboarding_
19 Game/.
20
21
22         I declare under penalty of perjury of the laws of the United States and the State of
23 California that the foregoing is true and correct. Executed on this 15th day of January,
24 2021.
25
26
27
                                              Robert S. Freund
28
                                                 1
      DECLARATION OF ROBERT S. FREUND IN SUPPORT OF DEFENDANT EASY
            DAY’S MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
 Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.152 Page 3 of 13



1                        EXHIBITS – TABLE OF CONTENTS
     Exhibit                   Description                      Page Numbers
2
     Number
3
      1.       Screenshot of Instagram account @cyread         1-1
4
      2.       Screenshot of Plaintiff’s Instagram account     2-1
5
6     3.       Screenshot of Plaintiff’s Facebook account      3-1

7     4.       Sales webpage for Skater XL on Steam platform   4-1 to 4-3

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
     DECLARATION OF ROBERT S. FREUND IN SUPPORT OF DEFENDANT EASY
           DAY’S MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.153 Page 4 of 13




                        EXHIBIT 1
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.154 Page 5 of 13




                                                                          EXHIBIT 1 - 1
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.155 Page 6 of 13




                        EXHIBIT 2
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.156 Page 7 of 13




                                                                           EXHIBIT 2-1
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.157 Page 8 of 13




                        EXHIBIT 3
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.158 Page 9 of 13




                                                                          EXHIBIT 3 - 1
Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.159 Page 10 of 13




                         EXHIBIT 4
 Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.160 Page 11 of 13

1/11/2021                                                                Skater XL - The Ultimate Skateboarding Game on Steam

                                                                                                                                               Install Steam     login | language


                                            STORE       COMMUNITY           ABOUT         SUPPORT




     Your Store            Browse              Points Shop          News          Steam Labs                                                search the store


   All Games > Sports Games > Skater XL - The Ultimate Skateboarding Game

   Skater XL - The Ultimate Skateboarding Game                                                                                                                   Community Hub




                                                                                                                       Experience unparalleled board control and
                                                                                                                       responsiveness while you skate iconic real-world
                                                                                                                       skate spots. This is the evolution of skateboarding
                                                                                                                       gameplay. With Independent Foot Control and unique
                                                                                                                       physics-based gameplay, skate gamers finally have
                                                                                                                       the expressive controls they have always dreamed…
                                                                                                                       RECENT REVIEWS:      Very Positive (717)
                                                                                                                       ALL REVIEWS:         Very Positive (11,001)
                                                                                                                       RELEASE DATE:        Jul 28, 2020

                                                                                                                       DEVELOPER:           Easy Day Studios Pty Ltd
                                                                                                                       PUBLISHER:           Easy Day Studios Pty Ltd

                                                                                                                       Popular user-defined tags for this product:
                                                                                                                        Skateboarding     Sports    Simulation    Action   Indie   +



     Sign in to add this item to your wishlist, follow it, or mark it as not interested




     Notice: Skater XL - The Ultimate Skateboarding Game requires a controller in order to                                   Is this game relevant to you?
     play. Playing with a keyboard and mouse isn't supported.
                                                                                                                             Sign in to see reasons why you may or may
                                                                                                                             not like this based on your games, friends,
                                                                                                                             and curators you follow.
     Buy Skater XL
                                                                                          $39.99    Add to Cart                 Sign In       or     Open in Steam




   RECENT EVENTS & ANNOUNCEMENTS                                                                            View All                   Single-player

                                                                                                                                       Partial Controller Support




                                                                                                                             Languages:
                                                                                                                                                   Interface Full Audio Subtitles
                                                                                                                             English                   ✔          ✔




     Skater XL 1.1 Update is Here! Mod Map                          Mod Maps and Gear At The Push Of A
     and Gear Integration!                                          Button - Coming Dec 16th!
     Thu, December 24, 2020 10:39 AM PST                            Tue, December 8, 2020 6:39 PM PST


https://store.steampowered.com/app/962730/Skater_XL__The_Ultimate_Skateboarding_Game/



                                                                                                                                    EXHIBIT 4 - 1
 Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.161 Page 12 of 13

1/11/2021                                                         Skater XL - The Ultimate Skateboarding Game on Steam
                                                                                                                    Rating for: ESRB



                                                                                                                    TITLE:   Skater XL - The Ultimate Skateboarding
   ABOUT THIS GAME
                                                                                                                    Game
   Skater XL is the evolution of skateboarding gameplay. With it’s Independent Foot Control                         GENRE:    Action, Indie, Simulation, Sports

   System and unique physics-based gameplay, skate gamers ﬁnally have the expressive controls                       DEVELOPER:     Easy Day Studios Pty Ltd

   they have always dreamed of.                                                                                     PUBLISHER:    Easy Day Studios Pty Ltd
                                                                                                                    RELEASE DATE:    Jul 28, 2020

   Dive into skateboarding paradise with levels that feature famous skate landmarks and                             EARLY ACCESS RELEASE DATE:      Dec 19, 2018

   environmental elements, including Downtown LA, the ginormous The Big Ramp, Easy Day
   High School, and community created maps like Grant Park, Hüdland and Streets. Play as some                        Visit the website
   of today’s top skateboarding pros Tiago Lemos, Evan Smith, Tom Asta and Brandon Westgate,                             Skater XL on Facebook
   or customize and create your own skateboarding legend with gear from more than 30 real
                                                                                                                         Skater XL on Twitter
   skate brands. Skater XL is truly the skateboarding world’s digital counterpart.
                                                                                                                         Skater XL on YouTube
   Skater XL features include:                                                                                       View update history

                                                                                                                     Read related news
   Freedom Of Expression - Skater XL’s physics-based controls don’t have any pre-programmed
   tricks - only the movement through the thumbsticks. Each thumbstick is connected to the                           View discussions

   corresponding foot of the skater and as the player moves the stick, the board instantly                           Find Community Groups
   responds. Much like a musical instrument, the player has complete freedom, whether it be
   pushing to nail a line or skating free from.

                                                                                                                       Share           Embed
   Real Life Iconic Locations - Skater XL levels are all inspired real-world skate areas and
   designed to ensure a constant ﬂow of skate lines. From the DTLA Map with skateboarding
   landmarks around the Staples Center and LA Convention Center, to Easy Day High School’s
   sprawling campus of iconic skate spots like the Wallenberg Big 4 and the ‘Leap of Faith’, to
                                                                                                                      56                metacritic
   the humongous ‘Big Ramp,’ where skaters can soar higher than a hawk.                                                                 Read Critic Reviews


   Play As Real-Life Skate Pros - Select from renowned pros Tiago Lemos, Brandon Westgate,
                                                                                                                    Awards
   Evan Smith, and Tom Asta, all with their own distinct gear that ﬁts their style.

   Customizable Characters - The possibilities are endless to personalize the Skater XL
   experience. Players can customize their entire look, including their skater’s gear with different
   tees, hoodies, hats and shoes from over 30 of the most recognized skate brands like Vans,
   Santa Cruz, DC Shoes, Independent, Lakai and many more.

   Trick Challenges - Hundreds of challenges with progressive difﬁculties, to help build your bag
   of tricks as you move further toward the completing them all. Can check off the entire list??


   Dive into a passionate community with more than 100,000 members in Discord (the biggest
                                                                                                      READ MORE




   SYSTEM REQUIREMENTS

   MINIMUM:                                                RECOMMENDED:

   OS: Windows 7                                           OS: Windows 10
   Processor: 2.5GHz dual core i5 or higher                Processor: 3.5GHz quad core i5 or higher
   Memory: 8 GB RAM                                        Memory: 16 GB RAM
   Graphics: GTX 950 or higher                             Graphics: GTX 960 or higher
   DirectX: Version 11                                     DirectX: Version 11
   Storage: 5 GB available space                           Storage: 5 GB available space
   Additional Notes: Please drop quality settings if not   Additional Notes: Consistent 58-60FPS on Ultra with
   seeing 60FPS. This game is best played buttery          these specs in beta testing.
   smooth!



                                                                                                          See all
   MORE LIKE THIS



https://store.steampowered.com/app/962730/Skater_XL__The_Ultimate_Skateboarding_Game/



                                                                                                                             EXHIBIT 4 - 2
 Case 3:20-cv-02187-LAB-DEB Document 12-5 Filed 01/15/21 PageID.162 Page 13 of 13

1/11/2021                                                        Skater XL - The Ultimate Skateboarding Game on Steam




     BeamNG.drive                         Beat Saber                         Mount & Blade II: Bannerl…
     $24.99                               $29.99                             $49.99




   C U S TO M E R R E V I E W S

    Overall Reviews:                                                                                        Recent Reviews:
    Very Positive (11,001 reviews)                                                                          Very Positive (717 reviews)
    REVIEW TYPE       PURCHASE TYPE           LANGUAGE          DATE RANGE        PLAYTIME    DISPLAY AS:   Summary                       Show graph




   Filters                             Excluding Off-topic Review Activity   Playtime:




                   There are no more reviews that match the filters set above

                                  Adjust the filters above to see other reviews




https://store.steampowered.com/app/962730/Skater_XL__The_Ultimate_Skateboarding_Game/



                                                                                                                      EXHIBIT 4 - 3
